DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-3 are objected to because they include limitations which are attempted to be enclosed within parentheses.  
It is noted that only reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).  Correction is required. 
Claim 7 is objected to because the term of “the chuck” lacks proper antecedent basis. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter.   
With respect to claim 19, applicants have claims directed to computer program that covers signals per se.  It has been held that a claim drawn to such a computer program that covers both transitory and non-transitory embodiments may be amended to narrow the claim to 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiyama (JP 2015064477 which is cited in the IDS filed August 23, 2019).
As to claims 1, 17, 19-20, Nishiyama discloses a method for transforming measurement data of a photolithographic mask for the extreme ultraviolet (EUV) wavelength from first surrounding into second surroundings and comprising all limitations of the instant claims such as: (a) determining the measurement data/measurement position for the photolithographic mask in the first surrounding (three point support with the same height) wherein the measurement data are influenced by the effects of internal stresses on the photographic mask (see paragraph [0004] and [0031] of the English’ s translation); (b) ascertaining at least one change (film stress or displacement amount) in the measurement data during the transition from the first surrounding into the second surroundings (three point support with different heights) in which change the effects of the internal stresses on the photolithographic mask are least partly compensate (see claims 1 and 2) and correcting the measurement data determined in step (a) with the at least one change in the measurement data ascertained in step (b). 

As to claim 3, wherein determining the surface contour of the photographic mask (101) is effectuated at the same time as determining the coordinates of pattern elements or wherein the surface contour is determined in a separate measurement (see paragraph [0024]). 
As to claims 4 and 6, wherein the first surroundings has measurement surroundings in which the photolithographic mask (101) is anchored by a three-point mount (70). 
As to claim 5, determining a gravitational effect of the lithographic mask (101) by way of a finite element simulation and taking account of the gravitational effect when ascertaining the at least one change in the measurement data in step (b) (see paragraph [0041]). 
As to claims 7-8, wherein the second surroundings has an EUV lithography apparatus in which the photolithographic mask (101) is anchored by the chuck/stage (see paragraph [0048]) and wherein the anchoring of the photolithographic mask (101) substantially produces a planar area of a rear-side surface of the photographic mask (see figure 1).
As to claim 18, wherein at least ascertaining the at least one change in the measurement data has determining a height difference of a photolithographic mask (see paragraph [0025]).
Allowable Subject Matter
7.	Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-16 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a method for transforming measurement data of a photographic mask for the extreme ultraviolet (EUV) wavelength range from the first surrounding into the second surrounding comprising among other steps, the step of ascertaining the at least one change in the measurement data having ascertaining a change in spatial orientation of a neutral fiber of the photolithographic mask during the transition from the first soundings to the second surroundings, as recited in the claims.

Prior Art Made of Record
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaushal et al (US 2005/0167514 A1);  Taniguchi et al (U.S.Pat. 6,151,122) disclose methods for inspecting photomasks and have been cited for technical background. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
6/15/21


/HUNG NGUYEN/            Primary Examiner, Art Unit 2882